EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Roger Jackson on June 17, 2021.
The application has been amended as follows: 
Claim 16 is cancelled.
Claim 17 is cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The office notes the discussion of the amendments made to claim 9 and its dependent, as discussed on pages 10-12 of the Response submitted on June 13, 2021 has overcome the previous 112 rejections.
The office notes allowable subject matter with the cancellation of the claim 1 set and the amendment of the claim 9 set to strictly require the inlet chamber, distribution chamber, primary extension element, primary open channel annulus, secondary extension element, secondary fluid flow turbine generation, secondary open channel annulus, and tertiary extension element all rotate together as shown in Figure 10 of the Instant Application. 
While the arts of Hall and Domenge provided some of the features to be rotating in lockstep, and others to be rotatable, but not necessary structurally locked. The combination does not provided in particular for the secondary open channel annulus, and fluid flow tertiary extension element and secondary extension element to be rotating in lockstep with each other about the axis.  This feature for Applicant permits the entire structure to be modularly assembled and ensure constant alignment of the various hand off positions between various extension elements and loops during operation.  The office has not found this feature in the prior art suitable for amendment to meet the preexisting claim limitations of elements a-g. 
The office does note a cancellation of claims 16 and 17 had to be made to address those features directed towards Figures 11 and 12, which were not co-extensive with the now amended Claim 9, which narrowly claims describes Figure 10. In particular the rotational lockstep of all elements laid out in claim 9, section g) were countered by various parts of claims 16 and 17 which required some of those elements to be static. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA R BEEBE whose telephone number is (571)272-9968.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSHUA R BEEBE/Examiner, Art Unit 3745                                                                                                                                                                                                        
/IGOR KERSHTEYN/Primary Examiner, Art Unit 3745